      Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 1 of 15




 1 Cyrus M. Sanai, SB#150387
   SANAIS
 2 9440 Santa Monica Boulevard, Suite 301
   Beverly Hills, California, 90210
 3 Telephone: (310) 717-9840
   cyrus@sanaislaw.com
 4
 5
 6
 7
 8     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA
 9
10   CYRUS SANAI, an individual,                 )    Case No. 19-CV-08162-YGR
                                                 )
11                     Plaintiff,                )    REPLY REGARDING MOTION
           vs.                                   )    PURSUANT TO 28 U.S.C. §455 FOR
12                                               )    (1) RECUSAL OR, IN THE
     ALEX KOZINSKI, in his personal              )    ALTERNATIVE, (2) DISCLOSURE
13   capacity; CATHY CATTERSON, in her           )    BY JUDGE OF RELEVANT
     personal capacity; THE JUDICIAL             )    INFORMATION
14   COUNCIL OF THE NINTH CIRCUIT,               )
     an administrative agency of the United      )
15   States; MOLLY DWYER, in her                 )    Complaint Filed: December 17, 2019
     official capacity; SIDNEY THOMAS,           )
16   in his official and personal capacities;    )
     PROCTOR HUG JR., in his personal            )
17   capacity; M. MARGARET                       )
     MCKEOWN, in her personal capacity;          )
18   RONALD M. GOULD, in his personal            )
     capacity; JOHNNIE B. RAWLINSON,             )
19   in her personal capacity; AUDREY B.         )
     COLLINS, in her personal capacity;          )
20   IRMA E. GONZALEZ, in her personal           )
     capacity; ROGER L. HUNT, in his             )
21   personal capacity; TERRY J. HATTER          )
     JR., in his personal capacity; ROBERT       )
22   H. WHALEY, in his personal capacity;        )
     THE JUDICIAL COUNCIL OF                     )
23   CALIFORNIA, an administrative               )
     agency of the State of California; and      )
24   DOES 1-10, individuals and entities         )
     whose identities and capacities are         )
25   unknown;

26   Defendants.

27
28
                                                -1-
                 REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
           Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 2 of 15




 1
                    TABLE OF CONTENTS OF MEMORANDUM OF POINTS AND
 2
                                                             AUTHORITIES
 3
 4   I.       THE PROCEEDINGS IN THIS CASE SINCE THE FILING OF THE RECUSAL
              MOTION ............................................................................................................................... 2
 5   II.      THE ALTERNATIVE REQUEST FOR DISCLOSURE BY JUDGE ROGERS IS NOW A
              CONJUNCTIVE REQUEST ................................................................................................ 3
 6
     III.     JUDGE DONATO’S INACTION ON THE MOTION FOR DISCLOSURE BY HIM
 7            PROHIBITS HIM FROM ADDRESSING THE PENDING MOTION UNTIL HE
              DISCLOSES OR DISCOVERY IS HELD. .......................................................................... 4
 8   IV.      PUBLISHED CIRCUIT APPELLATE LAW CONFIRMS THAT JUDICIAL
              PLAGIARISM OF PARTY MISREPRESENTATIONS CONSTITUTES THE KIND OF
 9            JUDICIAL RULINGS THAT REQUIRE DISQUALIFICATION. ..................................... 4
     V.       THE DEFENDANTS DO NOT ADDRESS JUDGE ROGERS’S PRE-JUDGMENT OF
10
              THE POST-JUDGMENT MOTIONS .................................................................................. 6
11   VI.      THE CASE LAW CITED BY DEFENDANTS REGARDING SUPPORT OF A
              NOMINATION IS NOT RELEVANT AND LONGER GOOD LAW SINCE
12            CAPERTON. .......................................................................................................................... 7
     VII.     THE COURT SHOULD ORDER DISCOVERY AND DECIDE THE PENDING
13            MOTIONS AFTER COMPLETION. ................................................................................. 11
14   VIII.    CONCLUSION. .................................................................................................................. 13

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                            -
                                                                     TABLES
         Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 3 of 15




 1
                                                           TABLE OF AUTHORITIES
 2
 3
     Cases
 4   Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813 (1986) .......................................................................... 9
     Bright v. Westmoreland County, 380 F.3d 729 (3d Cir. 2004) ......................................................... 5
 5
     Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868 (2009) ............................................... 7, 9, 11
 6   Denardo v. Municipality of Anchorage, 974 F.2d 1200 (9th Cir. 1992) ............................... 8, 10, 11
     DiLeo v. Ernst & Young, 901 F.2d 624 (1990) ................................................................................. 5
 7   Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847 (1988) ............................................ 12
     Liteky v. United States, 510 U.S. 540 (1994) .................................................................................... 6
 8   Nat. Abortion Fed. v. Center for Medical Progress, 257 F.Supp.3d 1084 (N.D.CA 2017) ............. 2
 9   Tumey v. Ohio, 273 U.S. 510 (1927) ............................................................................................... 11
     United States v. Antar, 53 F.3d 568 (3rd Cir. 1995) ......................................................................... 7
10   United States v. Evans, 262 F.Supp.2d 1292 (D. UT 2003)............................................................ 11
     Warner v. Global Natural Resources PLC, 545 F.Supp. 1298 (S.D.OH 1982)................................ 8
11
     Statutes
12   28 U.S.C. §455 .................................................. 2, 3
     28 U.S.C. §455(a) .................................................... 2
13
     Other Authorities
14   “65 Names to Watch When Biden Picks Circuit Judges”, law360.com, January 3, 2021, found at
        www.law360.com/articles/1338187/65-names-to-watch-when-biden-picks-circuit-judges....... 16
15   A. Lancaster, “Another 9th Circuit Judge ‘Goes Senior,’ Creating Second Vacancy on Court”,
        law.com, April 6, 2021 found at https://www.law.com/therecorder/2021/04/06/another-9th-
16      circuit-judge-goes-senior-creating-second-vacancy-on-court/ .................................................... 16
17   Administrative Office of the Courts, “Judicial Compensation”, uscourts.gov, found at
        www.uscourts.gov/judges-judgeships/judicial-compensation .................................................... 17
18   Hon. D. Feinstein, “press release”, July 13, 2011, found at
        https://www.feinstein.senate.gov/public/index.cfm/press-releases?ID=BA9E6680-3C53-46EB-
19      9AC4-8B1BBFE6C621 ............................................................................................................... 21
     P. Reyes, “'Unacceptable': Latino groups push Biden to nominate more Hispanic federal judges”,
20
        nbcnews.com, April 6, 2021 found at https://www.nbcnews.com/news/unacceptable-latino-
21      groups-push-biden-nominate-hispanic-federal-judges-rcna594 .................................................. 16
     Y. Gonzalez Rogers, Questionnaire for Judicial Nominees, found at
22      www.judiciary.senate.gov/imo/media/doc/YvonneGonzalezRogers-PublicQuestionnaire.pdf. 21
23   Rules
     Fed. R. Civ. P. 59 ............................................................................................................................ 15
24   Fed. R. Civ. P. 60 ............................................................................................................................ 15
     L.R. 7-3 ............................................................................................................................................. 7
25
26
27
28
                                                                                -
                                                                         TABLES
          Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 4 of 15




 1
                          REPLY MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.       THE PROCEEDINGS IN THIS CASE SINCE THE FILING OF THE RECUSAL
 3
              MOTION
 4
          Plaintiff’s motion requested, pursuant to 28 U.S.C. §455, that Judge Yvonne Gonzales Rogers
 5
     either recuse herself pursuant to 28 U.S.C. §455(a), or in the alternative, provide written
 6
     disclosures pursuant to 28 U.S.C. §455 of specific facts. The motion was accompanied by a
 7
     request for judicial notice. Docket Nos. 77-78. The motion was directed to Judge Rogers on the
 8   assumption that she would address it; unlike, for example, the Central District of California, there
 9   is no local rule in place providing that 28 U.S.C. §455 motions are transferred to a different judge.
10        Judge Rogers referred the motion and request for judicial notice to be heard by another judge,
11   Docket No. 79. According to a published decision authored by Judge Donato, the judge to whom
12   this motion was assigned, transfer to another judge is permitted. See Nat. Abortion Fed. v. Center
13   for Medical Progress, 257 F.Supp.3d 1084, 1088 (N.D.CA 2017). In a rather bizarre coincidence,
14   Judge Donato was again assigned a disqualification motion that he was not required to hear.
15        After the motion was referred to Judge Donato, Plaintiff filed a second ex parte motion for
16   disclosure by both Judge Rogers and Judge Donato. Docket No. 80. Judge Rogers filed an order
17   stating that just as there was nothing to disclose on March 20, 2020, there continued to be nothing
18   to disclose. See Order, Docket No. 81.
19        Plaintiff then filed an administrative motion to shorten time on a motion to take discovery—
20   depositions or depositions by written question—against Judge Rogers, certain of the Defendants,
21   and if Judge Donato did not disclose the matters requested, Judge Donato. See Docket No. 82.
22   This was followed by the noticed motion to take discovery itself. Docket No. 84.
23        Defendants filed a four-page opposition to the motion for recusal, but which contains only two
24   pages of argument. Docket No. 83.
25        On May 10, 2021, Plaintiff filed two timely post-judgment motions to vacate the final
26   judgments in this action, Docket Nos. 85-86. The first motion filed is a Fed. R. Civ. P. 60(b)(6)
27   motion to vacate the judgments and the order of dismissal based on Judge Rogers’ refusal to
28   recuse and disclose. The second motion is primarily under Fed. R. Civ. P. 59(e), and requests that
                                                      -2-
                    REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
           Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 5 of 15




 1
     the judgment be altered to vacate it due to manifest legal errors on the merits and because the
 2
     failure to recuse rendered the proceedings manifestly unjust. In addition, one of Judge Rogers’s
 3
     errors on the merits, her failure to correctly address or analyze the issues concerning Count 6 (the
 4
     wrongful use of state administrative proceedings), overlaps with one of the grounds for recusal:
 5
     rather than reading the complaint’s allegations concerning the state bar proceedings, Judge
 6
     Rogers’ plagiarized Defendants’ false characterization of the proceedings in her order, which
 7
     demonstrated her lack of independent judgment.
 8         The new procedural context is not discussed the Defendants’ opposition; indeed, it does not
 9   make any meaningful discussion of the facts of this case at all. Accordingly, it false on Plaintiff
10   to address how the changed context might affect the disposition of this motion.
11   II.       THE ALTERNATIVE REQUEST FOR DISCLOSURE BY JUDGE ROGERS IS
12             NOW A CONJUNCTIVE REQUEST
13         Plaintiff requested a disjunctive or alternative disclosure of facts by Judge Rogers for the
14   simple reason that if Judge Rogers, who knows the facts that Plaintiff requested be disclosed,
15   chose to recuse, then disclosure of the facts pursuant to §455 is not necessary. However, the
16   unanticipated transfer of the motion to Judge Donato changed this context; he does not know the
17   facts that Plaintiff requested be disclosed as a matter of personal knowledge; even if Judge Rogers
18   recounted them in private to Judge Donato, the facts would be ex-parte hearsay testimony.
19         For this reason, Plaintiff separately filed a motion for disclosure, Docket No. 80, which Judge
20   Rogers again denied, again on the grounds that she maintains there is nothing for her disclose.
21   This is clearly wrong. Under the authority repeatedly cited to her, Judge Rogers was clearly
22   required to notify Plaintiff, inter alia, that she had worked with defendant Judge Gould, that she
23   had been publicly identified as being a candidate for promotion by the Biden Administration to
24   the Ninth Circuit, and further that Circuit Judge Berzon announced that she was taking senior
25   status, opening up a position for Judge Rogers to be appointed. She should also have pointed out
26   that Hispanic advocacy organizations, including one organization to which she belongs, the
27   Hispanic National Bar Association, is lobbying to have her or another Hispanic judge appointed
28   to the position opened up by Judge Berzon. See Y. Gonzalez Rogers, Questionnaire for Judicial
                                                         -3-
                     REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
        Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 6 of 15




 1
     Nominees, found at www.judiciary.senate.gov/imo/media/doc/YvonneGonzalezRogers-
 2
     PublicQuestionnaire.pdf (showing membership in Hispanic National Bar Association); P. Reyes,
 3
     “'Unacceptable': Latino groups push Biden to nominate more Hispanic federal judges”,
 4
     nbcnews.com, April 6, 2021 found at https://www.nbcnews.com/news/unacceptable-latino-
 5
     groups-push-biden-nominate-hispanic-federal-judges-rcna594 (discussing lobbying groups
 6
     pushing for immediate appointment of Hispanics to the federal bench).
 7
            Judge Rogers did not purport to address the motion for disclosure before Judge Donato; for
 8   this reason, he should ORDER immediate disclosure of the facts.
 9   III.       JUDGE DONATO’S INACTION ON THE MOTION FOR DISCLOSURE BY HIM
10              PROHIBITS HIM FROM ADDRESSING THE PENDING MOTION UNTIL HE
11              DISCLOSES OR DISCOVERY IS HELD.
12          Judge Rogers was not the only Judge for whom Plaintiff requested disclosure; Plaintiff also
13   requested it of Judge Donato. See Docket No. 80. So far Judge Donato has taken no action.
14   Since the filing of the motion, Plaintiff has learned that Judge Donato was a clerk for one of the
15   Defendants, the late Circuit Judge Hug. That’s definitely something which he should have
16   disclosed. Even though Judge Hug is dead, those clerks who maintained personal friendships
17   have a personal interest in preventing his posthumous reputation from being dragged down to the
18   level of the late sexually-harassing, misogynistic Stephen Reinhardt. Whether Judge Donato
19   remained a friend of Judge Hug around the time of his death is a matter that required disclosure,
20   and if disclosure is not made, discovery.
21   IV.        PUBLISHED CIRCUIT APPELLATE LAW CONFIRMS THAT JUDICIAL
22              PLAGIARISM OF PARTY MISREPRESENTATIONS CONSTITUTES THE
23              KIND OF JUDICIAL RULINGS THAT REQUIRE DISQUALIFICATION.
24      Defendants argue that
           “Plaintiff alleges that the Court “repeatedly plagiarized
25
           [Defendants’] brief,” Mot. 21. Yet this grievance is no more than disagreement
26         with how the Court disposed of Plaintiff’s Complaint and granted Defendants’
           Motion to Dismiss.
27   Opposition at 2:5-9
28          The Defendants ignore the published case law that state that judicial plagiarism is
                                                         -4-
                      REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 7 of 15




 1
     exactly the kind of conduct which raises due process concerns about impartiality.
 2          From time to time district judges extract portions of briefs and use them as the
            basis of opinions. We have disapproved this practice because it disguises the
 3          judge's reasons and portrays the court as an advocate's tool, even when the judge
            adds some words of his own. E.g., Walton v. United Consumers Club, Inc., 786
 4
            F.2d 303, 313-14 (7th Cir.1986); In re X-Cel, Inc., 776 F.2d 130 (7th Cir.1985).
 5   DiLeo v. Ernst & Young, 901 F.2d 624, 627 (1990).

 6      The Defendants do not acknowledge the multiple appellate opinions that have stated that

 7   judicial plagiarism raises serious due process concerns as to whether the judge in question was

 8   exercising impartial, independent judgment. Where the copying demonstrates such lack of
     independent judgment, appellate courts have held that the district courts violate due process.
 9
        An excellent example is Bright v. Westmoreland County, 380 F.3d 729 (3d Cir. 2004). There
10
     the District Court indicated in a status conference that is was considering dismissing the plaintiff’s
11
     case based on an unpublished District Court decision. The defendant attorneys then submitted
12
            …[A] proposed opinion and order of court….
13
                 At our request, counsel for the appellees supplied us with a copy of the
14          proposed memorandum opinion and order that they had submitted to the District
            Court. This proposed opinion is nearly identical to the opinion filed by the District
15          Court. Other than minor grammatical and stylistic edits, the District Court made
16          only two substantive changes. First, in the analysis section of the opinion, the
            District Court struck a single sentence from the appellees' proposed opinion.
17          Second, the District Court added a section that dismissed the claims against
            Koschalk for lack of jurisdiction.
18
                 Importantly, the District Court did not substantively alter the section in
19
            the proposed opinion that dismissed Bright's state law claims based on the
20          Pennsylvania Political Subdivisions Tort Claims Act ("P.S.T.C.A."). 42
            Pa.C.S. § 8541 et seq. This is significant because nowhere in appellees'
21          motions to dismiss do they argue that Bright's state law claims are barred
            under the P.S.T.C.A. The District Court, however, adopted this section of the
22          appellees' proposed opinion without any real modification or explanation, again
            excepting minor stylistic changes.
23
24              Bright complains about the District Court's procedure, stating that "[i]t is
            hard to reconcile this evident overreaching with plaintiff's reasonable
25          expectations as a litigant for a fair and independent judicial review of his
            claim." Appellant's Brief at n. 2. We agree and will reverse…..
26
     Bright, supra, at 731 (footnotes omitted, bold emphasis added).
27
        Not all cases of judicial plagiarism result in a reversal for absence of an appearance of
28
                                                       -5-
                   REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
          Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 8 of 15




 1
     impartiality. The factual showing that gets an appellant over the line is where the judge’s opinion
 2
     includes errors or statements that a reasonable observer would suspect could not have been the
 3
     product of an exercise of independent judgment on an impartial basis. Thus where the judge
 4
     inserts manifestly erroneous factual statements or legal and factual contentions never properly
 5
     considered by the court, sufficient appearance of an absence of an appearance of impartiality is
 6
     shown.
 7
          Accordingly, judicial plagiarism is exactly the kind of judicial conduct that federal courts have
 8   found raises concerns of absence of impartiality where the plagiarism incorporates obvious
 9   falsehoods, unlitigated matters, and similar improper content. Where the copying shows an
10   abdication of a judicial fact-finding process (as it manifestly does here), disqualification is
11   required. The Defendants provide nothing to refute this.
12   V.       THE DEFENDANTS DO NOT ADDRESS JUDGE ROGERS’S PRE-JUDGMENT
13            OF THE POST-JUDGMENT MOTIONS
14        Plaintiff’s motion to recuse pointed out that in Liteky v. United States, 510 U.S. 540 (1994),
15   the Supreme Court wrote:.
16                  It is wrong in theory, though it may not be too far off the mark as a
            practical matter, to suggest, as many opinions have, that "extrajudicial source" is
17          the only basis for establishing disqualifying bias or prejudice. It is the only
            common basis, but not the exclusive one, since it is not the exclusive reason a
18          predisposition can be wrongful or inappropriate. A favorable or unfavorable
            predisposition can also deserve to be characterized as "bias" or "prejudice"
19
            because, even though it springs from the facts adduced or the events
20          occurring at trial, it is so extreme as to display clear inability to render fair
            judgment. (That explains what some courts have called the "pervasive bias"
21          exception to the "extrajudicial source" doctrine. See, e. g., Davis v. Board of
            School Comm'rs of Mobile County, 517 F. 2d 1044, 1051 (CA5 1975), cert.
22          denied, 425 U. S. 944 (1976).)
23
                      With this understanding of the "extrajudicial source" limitation in §§ 144
24            and 455(b)(1), we turn to the question whether it appears in § 455(a) as well…
                      ….
25                    For all these reasons, we think that the "extrajudicial source" doctrine, as
              we have described it, applies to § 455(a). As we have described it, however,
26            there is not much doctrine to the doctrine. The fact that an opinion held by a
27            judge derives from a source outside judicial proceedings is not a necessary
              condition for "bias or prejudice" recusal, since predispositions developed
28            during the course of a trial will sometimes (albeit rarely) suffice. Nor is it a
                                                        -6-
                    REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 9 of 15




 1            sufficient condition for "bias or prejudice" recusal, since some opinions
              acquired outside the context of judicial proceedings (for example, the judge's
 2            view of the law acquired in scholarly reading) will not suffice. Since neither
              the presence of an extrajudicial source necessarily establishes bias, nor the
 3
              absence of an extrajudicial source necessarily precludes bias, it would be
 4            better to speak of the existence of a significant (and often determinative)
              "extrajudicial source" factor, than of an "extrajudicial source" doctrine, in
 5            recusal jurisprudence.
 6   Liteky, supra, 545-555 (bold emphasis added).

 7         One kind of statement that inevitably results in disqualification show pre-judgment, which is

 8   prejudice in its original and fundamental sense. Most of the time, pre-judgment is shown by

 9   initial statements of the Court made prior to the judge having reviewed the law or facts.

10   However, there is one critical case, United States v. Antar, 53 F.3d 568 (3rd Cir. 1995) where the

11   judge’s statement at the end of the case, combined with his rulings, showed an appearance of

12   prejudice.

13         The Defendants don’t discuss Judge Rogers’s pre-judgment of the post-judgment motions,

14   because it dispositively demonstrates the sort of expressed bias that results in a judge getting

15   kicked off a case. She explicitly stated in a ruling that Plaintiff had no post-judgment motion

16   recourse to reverse her order of dismissal:

17          To the extent that Sanai has issue with the Order and the substance therein, the
            proper procedure is to appeal this Order to the Ninth Circuit Court of Appeals for
18          a review of the Order at Docket Number 72.
19   April 12, 2021 Order, Docket No. 75 at 1:16-18.
           Plaintiff has such recourse, and he has exercised it. See Docket Nos. 85-86. Judge Rogers’s
20
     statement demonstrates pre-judgment of these two motions. She cannot continue on the case.
21
22   VI.       THE CASE LAW CITED BY DEFENDANTS REGARDING SUPPORT OF A
23             NOMINATION IS NOT RELEVANT AND LONGER GOOD LAW SINCE
24             CAPERTON.
25         Defendants argue that
26                     as the Ninth Circuit has observed, even when a party has supported or
              opposed a presiding judge’s actual judicial nomination (which Plaintiff here has
27            not alleged, let alone established), courts have “uniformly concluded” that recusal
              is not required. Denardo v. Municipality of Anchorage, 974 F.2d 1200, 1201 (9th
28            Cir. 1992) (citing Warner v. Global Natural    Resources PLC, 545 F. Supp. 1298,
                                                         -7-
                     REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 10 of 15




 1         1301-02 (S.D. Ohio 1982) (party’s support for judge’s nomination does not
           require recusal)).
 2   Opposition at 2:11-16
 3      The Defendants, as usual, do not tell the truth. What Denardo actually states is as
 4   follows:
                   DeNardo apparently sent a letter to the Senate Judiciary Committee
 5
           opposing Judge Singleton's nomination to the bench. This fact alone does not
 6         require recusal. Such a letter is probative of DeNardo's dislike for Judge
           Singleton, not the other way around. King v. United States, 576 F.2d 432, 437
 7         (2nd Cir.), cert. denied, 439 U.S. 850, 99 S.Ct. 155, 58 L.Ed.2d 154 (1978);
           United States v. Wolfson, 558 F.2d 59, 62 (2nd Cir.1977). Courts which have
 8         considered whether testimony regarding a judicial nomination mandates recusal
 9         have uniformly concluded that it does not. E.g. United States v. Helmsley, 760
           F.Supp. 338, 342-43 (S.D.N.Y.1991); see also Warner v. Global Natural
10         Resources PLC, 545 F.Supp. 1298, 1301-02 (S.D.Ohio 1982) (party's support for
           judge's nomination does not require recusal). Because DeNardo has presented no
11         evidence that his letter had any effect on the nomination process or on Judge
           Singleton's attitude towards him, he has not met his burden of demonstrating facts
12         warranting recusal. See Helmsley, 760 F.Supp. at 343 (facts that counsel was
13         alone in opposing judge's nomination and that judge did not respond to criticism
           warranted conclusion that judge was not biased against litigant or counsel).
14   Denardo v. Municipality of Anchorage, 974 F.2d 1200, 1201 (9th Cir. 1992).

15      Denardo addresses the question of whether a person’s past opposition to the appointment of

16   a federal judge requires recusal. That’s not the case here; Plaintiff has not opposed Judge

17   Rogers’s potential nomination, and her nomination has not been announced

18      The Defendants also cite a single case addressing the question of whether support of a

19   judge WHO HAS BEEN APPOINTED requires recusal. The problem with the case cited

20   by Defendants is that the facts involved support that the judge in question never knew

21   about and which occurred years before the case at issue:
            Attached to plaintiff's response is an affidavit signed by Marvin Warner, stating
22          that he and I have had only limited contacts over the years, that he was never a
            client of my former law firm, and that he never had any business relationships, or
23          any intimate or personal relationships with the undersigned. He stated that his
            support of my nomination to the Bench was prompted by a call from Senator
24
            Howard Metzenbaum who asked Mr. Warner to contact Senator Howard Hefflin
25          of Alabama, after Mr. Warner indicated to Senator Metzenbaum his opinion that I
            would make a good member of the Court. Mr. Warner stated that I knew nothing
26          about his support at the time.
27   Warner v. Global Natural Resources PLC, 545 F.Supp. 1298, 1300 (S.D.OH 1982).

28      Informal, non-public support of a judge’s appointment that the Judge did not know about at the
                                                      -8-
                  REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 11 of 15




 1
     time, and that is raised years after the appointment of the Judge, is completely different from the
 2
     situation at present, where the Defendants at this moment have the power to blackball Judge
 3
     Rogers. Past support is merely a question of friendship. However, when the judge’s ruling could
 4
     result in blackballing (or a shift in support) of the promotion, then the issue changes to one of
 5
     financial interest. Where a financial interest involved, the required showing for disqualification
 6
     drops substantially. Thus in Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813 (1986), the financial
 7
     interest consisted of the possibility that former Alabama Supreme Court Justice Embry’s decision
 8
     on insurance coverage in one case would advantage him in his own personal litigation against
 9
     different insurance companies. In Aetna, the advantages to the Supreme Court judge were not
10
     liquidated and actual, but potential:
11           Justice Embry's opinion for the Alabama Supreme Court had the clear and
             immediate effect of enhancing both the legal status and the settlement value of his
12           own case.
     Id. at 824.
13
14      The advantage obtained by Judge Rogers’s in deciding for the Defendants is similar. Her
15   “legal status” in the eyes of the Ninth Circuit Judges and other current and former members of the
16   Judicial Council is enhanced, and her future potential income stream (which would be boosted
17   upon appointed to the Ninth Circuit Court of Appeals) is increased. That is all the financial
18   interest that need be shown.
19      Moreover, the Ninth Circuit’s 1992 view that support for a judge to obtain an appellate
20   position might never qualify as grounds for recusal ceased to be good law (if it ever was) after
21   Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868 (2009). In Caperton, the United States
22   Supreme Court held that public support for a judge (by financial contributions and public support)
23   was grounds for recusal, particularly given the temporal proximity of the support of the judge and
24   the case against the supporter.
25      The issue here is not past support or opposition of a judge to a position the judge successfully
26   obtained years ago; the issue is whether Judge Rogers’s potential nomination now and in the next
27   three years would lead a person to suspect that might be biased by the threat, explicit or
28
                                                       -9-
                   REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 12 of 15




 1
     implicit, of being blackballed by judges on the Ninth Circuit, particularly given the fact that she
 2
     issued the order of dismissal three days after a position opened after sitting on the motion for
 3
     more than three months. The temporal proximity, and the fact that neither Judge Rogers nor
 4
     anyone else has been nominated on April 9, 2021, are critical facts that differentiate this situation
 5
     from scenarios where past support was unsuccessfully raised as an issue. This has been
 6
     recognized by judges that have cited Denardo:
 7          Because of reasons such as these, "[C]ourts which have considered whether,
            testimony regarding a judicial nomination mandates, recusal have uniformly
 8          concluded that it does not."for example, in a case involving a similar motion', a
            federal district court judge in the eastern district of New York did not recuse
 9
            where A criminal defense attorney alleged that he and other defense attorneys had
10          "openly and vehemently opposed the nomination. The judge found the argument
            that an attorney's opposition to a nomination required recusal "particularly
11          unpersuasive." Similarly, another judge in the same district refused to recuse in a
            case involving Alan Dershowitz as a criminal defense attorney where Mr.
12          Dershowitz had sent negative letters to the senate judiciary committee and
13          directly criticized the judge in an opinion in the New York times.

14          The reasons judges decline to recuse in such circumstances are easy to
            understand. There is a "well established judicial rejection of a rule that would
15          permit a litigant or an attorney to disqualify a judge by criticizing him."An
            attorney cannot create his own grounds for recusal, moreover, if opposition to
16          manipulate the court. By selectively sending letters of opposition to the senate
17          judiciary committee, they could pick and choose the judges before whom they
            appear. Compounding the problem, litigants who wish to avoid appearing before
18          any particular judge could simply hire a lawyer who had opposed the judge's
            nomination.
19
            Nor would the scope of the problem he limited to attorneys who had sent letters
20          opposing a judicial nomination. If the appearance of bias against an attorney was
21          sufficient for recusal, then "In favor of an attorney would qualify as well. If
            judges were to recuse because of letters in opposition to their nominations, then
22          attorneys might be reluctant to provide letters in support of a nomination lest the
            judge they supported be barred from ever hearing their cases.
23
            The tenth circuit has instructed repeatedly institutes that the recusal statutes are
24
            not "intended to bestow veto power over judges or to be used as a judge shopping
25          device." Even death threats communicated directly to a judge by a criminal
            defendant appearing before him have not required recusal. In fact, in such cases
26          "it may normally be presumed that one of the defendant's motivations is to obtain
            recusal." To recuse here on the basis of defense counsel's motion would
27          inevitably lead to the forum shopping that the tenth circuit was warned against.
28
                                                      -10-
                   REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 13 of 15




 1          It is also relevant to note that the events giving rise to the alleged appearance
            of partiality all took place some time ago. The letter at the center of the
 2          motion is nearly two years old. The letter references academic writings that are
            more than five years old. Clearly, at some point, even a genuine appearance of
 3
            partiality will begin to fade away. The matters alleged in defense counsel's motion
 4          are disappearing into the past.
     United States v. Evans, 262 F.Supp.2d 1292, 1296 (D. UT 2003) (citations, including to Denardo,
 5   supra, omitted, bold emphasis added.)
 6      Here, Plaintiff has not created the situation that gives rise to a question of financial interest in

 7   the outcome of the case. It it the product of the election of Joseph Biden and the public pressure

 8   for him to nominate Hispanic judges to the Court of Appeals by organizations the Democrats are

 9   beholden to, such as the the organizations to which Judge Rogers belongs. To the extent anyone

10   has created this problem it is Judge Rogers due to her membership in Hispanic legal lobbies.

11      Once a judge has been appointed, the issue of past support becomes akin to the issue of

12   personal friendship, at least as to federal judges. The fact that a former supporter turns on the

13   judge because the judge rules against the supporter does not imperil the judge’s current financial

14   prospects.

15      However, where the nomination and appointment of the judge to a higher, better paying

16   position is possible, but not yet occurred, the judge is objectively subject to a condition which

17   might “lead him not to hold the balance nice, clear and true between the State and” the private

18   party. Caperton, supra, at 879, quoting Tumey v. Ohio, 273 U.S. 510, 532 (1927).

19      That is the critical factual difference between this case and the cases cited by the Defendants;

20   if Judge Rogers rules against them, her front-running position to replace Judge Berzon would be

21   imperiled, a reasonable person would suspect. That’s why Caperton applies here, and not

22   Denardo and Warner.

23
24   VII.    THE COURT SHOULD ORDER DISCOVERY AND DECIDE THE PENDING

25           MOTIONS AFTER COMPLETION.

26      Plaintiff has pushed forward several strong grounds for recuals, but the strongest is the issue

27   of Judge Rogers’s financial interest. The Defendants only have pre-Caperton case law to cite.

28   Moreover, the cases relied upon did not involve judicial financial interest, but potential friendship
                                                       -11-
                   REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 14 of 15




 1
     or positive or negative feelings, not the possibility of losing out on a promotion.
 2
        The Defendants attempt to rebut this by stating:
 3
           Finally, Plaintiff points to news reports about potential judicial nominations and
 4         advances a variety of baseless and conspiratorial speculations that Defendants in
           this case exerted their influence by threatening to somehow scuttle a hypothetical
 5
           Ninth Circuit nomination.
 6   Opposition, Docket No. 83, at 6-8.

 7
        Once again, this is dishonesty of the highest order. Plaintiff never stated that any such
 8
     conspiracy existed, or that any such influence was actually exerted. What Plaintiff wrote was:
 9
                  A judge must disqualify himself even if he was previously unaware of the
10        facts giving rise to an appearance of the absence of impartiality. As the United
          States Supreme Court held:
11
                           a violation of § 455(a) is established when a reasonable
12                 person, knowing the relevant facts, would expect that a justice,
                   judge, or magistrate knew of circumstances creating an appearance
13                 of partiality, notwithstanding a finding that the judge was not
                   actually conscious of those circumstances.
14         Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 850 (1988).
15         ….
                   This case involves not an election, but an appointment, where any of the
16         Defendant judges could exercise a potential veto over Judge Rogers’
           appointment. It makes no difference if she believes that could occur or not.
17         Under §455(a), it is sufficient if a neutral observer might suspect that Judge
           Rogers could be so influenced. See Liljeberg, supra. Under Caperton, the fact
18         that Judge Rogers issued her order three days after Judge Berzon announced she
19         would take senior status would raise doubts in any reasonable informed
           observer’s mind about Judge Rogers’ impartiality, suspecting that she rushed out
20         the order to ensure that the Defendants were not displeased with her.
     Motion for Recusal, etc., Docket No. 77, at 16:3-8, 21:3-11.
21
        The repeated mendacity of the Defendants is, as discussed below, a matter that requires
22
     judicial attention. But it also in this regard destroys the validity of the legal contentions.
23
        The Defendants, resting on their straw-man assertions of what Plaintiff wrote—which are
24
     objectively, judicially noticeably, a lie—then state that: “Plaintiff fails, however, to draw any
25
     connection between these reports and his speculative scenarios such that he can establish any
26
     plausible basis under which the Court’s “impartiality might reasonably be questioned.” 28 U.S.C.
27
     § 455(a).” Oppostion, Docket No. 83 at 2:9-11. The connection, however, is clearly articulated,
28
                                                       -12-
                   REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
       Case 4:19-cv-08162-YGR Document 87 Filed 05/12/21 Page 15 of 15




 1
     and under Liljeberg, supra, it may be speculative if it is the kind of speculation that a reasonable
 2
     person would engage in.
 3
        Nonetheless, if the Defendants believe that Plaintiff should be required to show a conspiracy,
 4
     then Plaintiff must, as a matter of due process, have the opportunity to do so. If if the evidence of
 5
     a conspiracy is not necessary, it is certainly relevant and in the public interest to expose. This
 6
     means the Court should order the discovery requested in the pending motion, Docket No. 84, and
 7
     delay ruling on this motion until after Plaintiff can submit the results of such discovery. This
 8   information is not only relevant to this motion, but to the two pending post-judgment motions
 9   seeking to reverse the dismissal of this case. This Court, the legal press, and the public, can then
10   see how “speculative” Plaintiff’s contentions are.
11
12   VIII.   CONCLUSION.

13      Defendants do not address in their two pages of argument several of the contentions made by

14   Plaintiff. While they argue specific facts or actions do no show pervasive bias, they never address

15   all of the facts shown by Plaintiff. They also fail to cite, or discuss, Judge Rogers’s current
     financial interest in ruling for the Defendants, choosing instead to cite cases involving past secret
16
     or public support or opposition of judges made by people who had no power to influence the
17
     nomination or appointment, where the motions were made when the judge was already appointed,
18
     had no risk of losing out on any job, and thus did not have a financial interest in the outcome of
19
     the case. What the Defendants do, however, is continue their pattern lying about Plaintiff’s
20
     contentions, what in the record of this case, and what was the record shown in the underlying
21
     cases. It was Judge Rogers’s adoption of Defendants’ blatant misstatements that resulted in
22
     judicial plagiarism being elevated to a matter of due process. Given this history, the Court should
23
     order oral argument on all motions to ensure that the Court does not fall for any of the
24
     Defendants’ mendacity.
25
26   Dated: May 12, 2021
27   By: _______/s/ Cyrus Sanai _________________________________________
               CYRUS SANAI
28                Plaintiff
                                                       -13-
                   REPLY REGARDING MOTION FOR RECUSAL OR DISCLOSURE
